Citation Nr: 0419944	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that are 
productive of occupational and social impairment with 
deficiencies in most areas, but not total occupational and 
social impairment.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 70 
percent, but no higher, for the veteran's service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 became 
effective during the pendency of this appeal, the Board finds 
that it is unnecessary to address its applicability in this 
case in view of the disposition reached herein.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5126 (West 2002).

The Board finds that the evidence supports the grant of a 
higher evaluation of 70 percent for post-traumatic stress 
disorder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  See 38 U.S.C.A. § 1155.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

Under the general rating formula for mental disorders, a 30 
percent rating is evidenced by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near - 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total 
occupational and social impairment, due to symptoms such as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran has asserted that his post-traumatic stress 
disorder is 70 percent disabling.  At a videoconference 
hearing before the undersigned Veterans Law Judge in March 
2004, it was stated on behalf of the veteran that his PTSD is 
productive of extreme family relationship difficulties, 
frequent angry outbursts, inability to relate to his wife or 
11 year old daughter, and inability to leave his home for a 
distance greater than 20 miles as a result of near continuous 
panic attacks.  Specifically, due to his inability to leave 
his home, the veteran is able to go to work but he is unable 
to go to professional meetings or accompany his wife and 
daughter for family gatherings.  The veteran testified that 
he has no friends, he works with his brother and they 
frequently argue.  The veteran's wife testified that she and 
the veteran live like roommates, they have no man-wife 
relationship, and the veteran prefers to hug his dog rather 
than hold her.  She stated that it was very difficult to make 
the veteran come to the hearing, which required a four hour 
journey, and the veteran did not speak more than 10 words 
during the trip.  

The medical evidence of record consists of a December 2001 
report of VA PTSD examination as well VA outpatient treatment 
records from the Mental Health Clinic.  Many of the items of 
evidence document difficulty in understanding complex 
commands, impairment of short-and long-term memory, impaired 
abstract thinking, and disturbances of motivation and mood.  
For example, the veteran complained of forgetfulness and 
decreased concentration.  The examiner noted that the veteran 
was adequately groomed, somewhat flat in his affect, and had 
decreased concentration.  These treatment records also 
reflect that the veteran reported feelings of sadness and 
depression.  The VA PTSD examination report reflects that the 
veteran was able to accomplish simple calculations and spell 
the word "world" backward.  These symptoms satisfy the 
rating criteria for the current 50 percent rating under 
Diagnostic Code 9411.  

On the other hand, the evidence includes some medical reports 
which show suicidal ideation, near-continuous panic or 
depression affecting the ability to function, impaired 
impulse control, and inability to establish and maintain 
effective relationships.  The December 2001 VA PTSD 
examination report reflects that the veteran becomes angered 
and leaves his home to be alone, complained of anhedonia, and 
experiences crying spells, anxiety and depression.  In 
addition, VA outpatient treatment records reflect that the 
veteran has no friends, experiences constant anxiety and 
depression, and has thoughts of suicide which he does not 
carry out because of his affection for his daughter.  These 
records include the veteran's statement that he could really 
hurt someone when he gets into a fight and knows to go off by 
himself when he "loses it" at home.  VA outpatient 
treatment records further reflect that the veteran reported 
difficulty getting along with others on jobs, which has 
required frequent changes in employment.  These records note 
that the veteran has worked with his brother and they are 
able to tolerate each other because they are both Vietnam 
veterans.  The Board notes that the criteria for the next 
higher rating of 70 percent include such symptoms as suicidal 
ideation, depression affecting the ability to function, 
impaired impulse control, and difficulty in adapting to 
stressful circumstances to include work or a worklike 
setting.

Upon consideration of the foregoing, it appears that the 
veteran's PTSD includes symptoms listed under the criteria 
for the current 50 percent rating as well as for the next 
higher rating of 70 percent.  

The Board believes that some consideration should also be 
given to the veteran's overall psychiatric status as 
reflected by reported Global Assessment of Functioning (GAF) 
scores.  A review of pertinent medical records shows that the 
veteran has been assigned a GAF score on two occasions, upon 
VA outpatient treatment in February 2001 and in connection 
with his December 2001 VA examination for PTSD.  Each time, 
the assigned score was 45.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 41-50 
score indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning.  In this regard, it is noted that, although the 
VA examination report includes the opinion that the veteran's 
PTSD is "mild to moderate," it appears that the GAF scores 
have consistently been in the range which reflects serious 
symptoms.  While no exact correlation to the criteria listed 
under Diagnostic Code 9411 is possible, the Board believes 
that the reported GAF scores reflect symptoms listed under 
the criteria for a 70 percent rating. 

The Board is thus presented with an evidentiary record which 
shows some fluctuation of PTSD symptoms between the 50 
percent and 70 percent criteria over the period covered by 
the appeal.  Under the circumstances of this case, the Board 
is compelled to conclude that there is a state of equipoise 
between the positive evidence and the negative evidence on 
the question of whether the current 50 percent rating or the 
next higher rating of 70 percent is more appropriate.  In 
such a situation, 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 
require that the determination be made in the veteran's 
favor.  Accordingly, the Board finds that entitlement to a 70 
percent rating for PTSD is warranted.  

However, the Board must also find that the clear 
preponderance of the evidence is against entitlement to a 
rating in excess of 70 percent.  The medical evidence of 
record shows that the veteran experienced difficulty 
elaborating on questions very efficiently and reported 
complaints of anxiety, depression, and suicidal ideation.  
However, the evidence also shows that the veteran does not 
have gross impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, or intermittent inability to perform 
activities of daily living.  While the veteran is noted to 
have cognitive impairment and impairment of memory and 
concentration, the record does not show that he experiences 
memory loss for names of close relatives, own occupation, or 
own name.  The Board notes that the medical evidence 
demonstrates that the veteran has adequate insight and 
judgment regarding his common everyday living.  In sum, the 
totality of the evidence is against a finding that the 
criteria for a rating in excess of 70 percent have been met.

Finally, it is noted that the veteran is appealing the 
initial assignment of an evaluation following the award of 
service connection for PTSD, and that in such cases, the 
Board must consider whether staged ratings should be assigned 
based upon the facts found.  See Fenderson  v. West, 12 Vet. 
App. 119 (1999).  The evidence shows that the condition has 
not significantly changed and that a uniform rating, rather 
than a staged rating, is warranted.  Accordingly, the Board 
finds that the increased evaluation of 70 percent disabling 
for service-connected PTSD is appropriate during the entire 
period covered by the appeal.


ORDER

Entitlement to a 70 percent rating for PTSD is warranted.  To 
this extent, the appeal is granted subject to the criteria 
governing the payment of monetary awards.





_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



